Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter

Regarding Claim 1:  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: 
Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:  
Claim 1 recites in part process steps which, under the broadest reasonable interpretation, are a series of mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process or a mathematical concept but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. The claim recites in part: 
identifying, by control circuitry, a pronoun in the text string (Mental processes -observation, evaluation, judgment, opinion)
resolving, by the control circuitry, the pronoun into a noun to create a resolved text string (Mental processes -observation, evaluation, judgment, opinion)
identifying, by the control circuitry, a noun chunk in the resolved text string (Mental processes -observation, evaluation, judgment, opinion)
processing, by the control circuitry, the noun chunk using a classifier based on a semantic graph featuring a plurality of nodes, wherein each of the plurality of nodes is scored based on a closeness centrality metric and a betweenness centrality metric, wherein the closeness centrality metric is a measure of a sum of a length of a shortest path between a respective node and each of the other nodes in the semantic graph, and wherein the betweenness centrality metric is a measure of centrality in the semantic graph of a respective node (Mathematical calculations, which amount to mathematical calculations (processing) based on mathematical relationships (scores, centrality metrics, sum of length, etc.))
determining, by the control circuitry, an entity based on processing the noun chunk using the classifier (Mental processes -observation, evaluation, judgment, opinion)
Therefore, claim 1 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of:
receiving, by a user input interface, a text string which amounts to extra-solution activity of gathering data for use in the claimed process. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception cannot integrate a judicial exception into a practical application.
generating for display, on a display device, the entity in response to the received text string which amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g).
After considering all claim elements, both individually and in combination, it has been determined that the claim does not integrate the abstract idea into a practical application. Therefore, claim 1 is directed to a judicial exception.
Step 2B Analysis:  
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements of:
receiving, by a user input interface, a text string which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory")
generating for display, on a display device, the entity in response to the received text string which amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. The additional limitations of the dependent claims contain no additional elements that provide a practical application or amount to significantly more than the abstract idea and are addressed briefly below

Dependent claim 2 recites:
each of the plurality of nodes corresponds to an entity from a dataset of entities (type of data linking the data to a field of use)
Step 2A Prong 1: The claim does not include any other limitations to analyze.
Step 2A Prong 2: The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of each of the plurality of nodes corresponds to an entity from a dataset of entities which is merely describing the type of data that links the data to a field of use. As described in MPEP 2106.05(h), limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
Step 2B: In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of each of the plurality of nodes corresponds to an entity from a dataset of entities which is recited at a high-level of generality such that it amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h).
For the reasons above, claim 2 is rejected as being directed to non-patentable subject matter under §101.

Dependent claim 3 recites:
scoring each entity (Mathematical calculation)
ranking each entity based on its respective score (Mathematical calculation)
Step 2A Prong 1: Under the broadest reasonable interpretation, these limitations are  process steps that cover mathematical calculations. If a claim, under its broadest reasonable interpretation, covers a mathematical calculation but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
Step 2A Prong 2: The claim does not include any other limitations to analyze.
Step 2B: The claim does not include any other limitations to analyze.
selecting the entity with the highest score (Mental processes -observation, evaluation, judgment, opinion)
Step 2A Prong 1: Under the broadest reasonable interpretation, this limitation is  a process step that covers a mental process including observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
Step 2A Prong 2: The claim does not include any other limitations to analyze.
Step 2B: The claim does not include any other limitations to analyze.
For the reasons above, claim 3 is rejected as being directed to non-patentable subject matter under §101.

Dependent claim 4 recites:
Each entity is scored on seven text features and two graph features (Mathematical Calculation)
Step 2A Prong 1: Under the broadest reasonable interpretation, this limitation is  a process step that covers mathematical calculations. If a claim, under its broadest reasonable interpretation, covers a mathematical calculation but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
Step 2A Prong 2: The claim does not include any other limitations to analyze.
Step 2B: The claim does not include any other limitations to analyze.
For the reasons above, claim 4 is rejected as being directed to non-patentable subject matter under §101.

Dependent claim 5 recites:
The classifier is a Decision Tree Classifier or a Random Forest Classifier (Computer Implementation)
Step 2A Prong 1: The claim does not include any other limitations to analyze.
Step 2A Prong 2: The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element The classifier is a Decision Tree Classifier or a Random Forest Classifier which is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
Step 2B: In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of The classifier is a Decision Tree Classifier or a Random Forest Classifier which is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f).
For the reasons above, claim 5 is rejected as being directed to non-patentable subject matter under §101.

Dependent claim 6 recites:
generating for display the entity in a search, recommendation, or discovery feature (Data outputting)
Step 2A Prong 1: The claim does not include any other limitations to analyze.
Step 2A Prong 2: The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of generating for display the entity in a search, recommendation, or discovery feature which amounts to extra-solution activity of data outputting on a display.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  .
Step 2B: In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of generating for display the entity in a search, recommendation, or discovery feature which is recited at a high-level of generality and amounts to the extra solution activity of data outputting for display has been found by the courts to be a well-understood, routine, and conventional activity (See MPEP 2106.05(d)(II).
For the reasons above, claim 6 is rejected as being directed to non-patentable subject matter under §101.

Dependent claim 7 recites:
the text string is received from a user or from an electronic device (Computer Implementation)
Step 2A Prong 1: The claim does not include any other limitations to analyze.
Step 2A Prong 2: The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element the text string is received from a user or from an electronic device which is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
Step 2B: In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of the text string is received from a user or from an electronic device which is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f).
For the reasons above, claim 7 is rejected as being directed to non-patentable subject matter under §101.

Dependent claim 8 recites:
resolving the pronoun using coreference resolution (Mental processes -observation, evaluation, judgment, opinion).
Step 2A Prong 1: Under the broadest reasonable interpretation, this limitation is  a process step that covers a mental process including observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
Step 2A Prong 2: The claim does not include any other limitations to analyze.
Step 2B: The claim does not include any other limitations to analyze.
For the reasons above, claim 8 is rejected as being directed to non-patentable subject matter under §101.

Dependent claim 9 recites:
identifying the noun chunk using part-of-speech tagging  (Mental processes -observation, evaluation, judgment, opinion).
Step 2A Prong 1: Under the broadest reasonable interpretation, this limitation is  a process step that covers a mental process including observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
Step 2A Prong 2: The claim does not include any other limitations to analyze.
Step 2B: The claim does not include any other limitations to analyze.
For the reasons above, claim 9 is rejected as being directed to non-patentable subject matter under §101.

Dependent claim 10 recites:
The semantic graph is a knowledge base that represents semantic relations between concepts in a network (type of data linking the data to a field of use)
Step 2A Prong 1: The claim does not include any other limitations to analyze.
Step 2A Prong 2: The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of The semantic graph is a knowledge base that represents semantic relations between concepts in a network which is merely describing the type of data that links the data to a field of use. As described in MPEP 2106.05(h), limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
Step 2B: In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of The semantic graph is a knowledge base that represents semantic relations between concepts in a network which is recited at a high-level of generality such that it amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h).
For the reasons above, claim 10 is rejected as being directed to non-patentable subject matter under §101.

Regarding Claim 11:  
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: 
Claim 11 is directed to A system of providing content recommendation by automatically determining relevancies of entities in text strings, the system comprising: memory; and control circuitry configured to, which is directed to a product, one of the statutory categories.
Step 2A Prong One Analysis:  
Claim 11 recites in part process steps which, under the broadest reasonable interpretation, are a series of mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process or mathematical concept but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. The claim recites in part: 
Identify a pronoun in the text string (Mental processes -observation, evaluation, judgment, opinion)
Resolve the pronoun into a noun to create a resolved text string (Mental processes -observation, evaluation, judgment, opinion)
Identify a noun chunk in the resolved text string (Mental processes -observation, evaluation, judgment, opinion)
Process the noun chunk using a classifier based on a semantic graph featuring a plurality of nodes, wherein each of the plurality of nodes is scored based on a closeness centrality metric and a betweenness centrality metric, wherein the closeness centrality metric is a measure of a sum of a length of a shortest path between a respective node and each of the other nodes in the semantic graph, and wherein the betweenness centrality metric is a measure of centrality in the semantic graph of a respective node (Mathematical calculations which amount to mathematical calculations (processing) based on mathematical relationships (scores, centrality metrics, sum of length, etc.))
Determine an entity based on processing the noun chunk using the classifier (Mental processes -observation, evaluation, judgment, opinion)
Therefore, claim 11 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of:
Receive a text string which amounts to extra-solution activity of gathering data for use in the claimed process. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception cannot integrate a judicial exception into a practical application.
generate for display the entity in response to the received text string which amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g).
After considering all claim elements, both individually and in combination, it has been determined that the claim does not integrate the abstract idea into a practical application. Therefore, claim 11 is directed to a judicial exception.

Step 2B Analysis:  
Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements of:
receive a text string which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory")
generate for display the entity in response to the received text string which amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
For the reasons above, claim 11 is rejected as being directed to non-patentable subject matter under §101. The additional limitations of the dependent claims contain no additional elements that provide a practical application or amount to significantly more than the abstract idea and are addressed briefly below

Dependent claim 12 recites:
each of the plurality of nodes corresponds to an entity from a dataset of entities (type of data linking the data to a field of use)
Step 2A Prong 1: The claim does not include any other limitations to analyze.
Step 2A Prong 2: The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of each of the plurality of nodes corresponds to an entity from a dataset of entities which is merely describing the type of data that links the data to a field of use. As described in MPEP 2106.05(h), limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
Step 2B: In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of each of the plurality of nodes corresponds to an entity from a dataset of entities which is recited at a high-level of generality such that it amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h).
For the reasons above, claim 12 is rejected as being directed to non-patentable subject matter under §101.

Dependent claim 13 recites:
scoring each entity (Mathematical calculation)
ranking each entity based on its respective score (Mathematical calculation)
Step 2A Prong 1: Under the broadest reasonable interpretation, these limitations are  process steps that cover mathematical calculations. If a claim, under its broadest reasonable interpretation, covers a mathematical calculation but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
Step 2A Prong 2: The claim does not include any other limitations to analyze.
Step 2B: The claim does not include any other limitations to analyze.
selecting the entity with the highest score (Mental processes -observation, evaluation, judgment, opinion)
Step 2A Prong 1: Under the broadest reasonable interpretation, this limitation is  a process step that covers a mental process including observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
Step 2A Prong 2: The claim does not include any other limitations to analyze.
Step 2B: The claim does not include any other limitations to analyze.
For the reasons above, claim 13 is rejected as being directed to non-patentable subject matter under §101.

Dependent claim 14 recites:
Each entity is scored on seven text features and two graph features (Mathematical Calculation)
Step 2A Prong 1: Under the broadest reasonable interpretation, this limitation is  a process step that covers mathematical calculations. If a claim, under its broadest reasonable interpretation, covers a mathematical calculation but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
Step 2A Prong 2: The claim does not include any other limitations to analyze.
Step 2B: The claim does not include any other limitations to analyze.
For the reasons above, claim 14 is rejected as being directed to non-patentable subject matter under §101.

Dependent claim 15 recites:
The classifier is a Decision Tree Classifier or a Random Forest Classifier (Computer Implementation)
Step 2A Prong 1: The claim does not include any other limitations to analyze.
Step 2A Prong 2: The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element The classifier is a Decision Tree Classifier or a Random Forest Classifier which is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
Step 2B: In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of The classifier is a Decision Tree Classifier or a Random Forest Classifier which is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f).
For the reasons above, claim 15 is rejected as being directed to non-patentable subject matter under §101.

Dependent claim 16 recites:
generating for display the entity in a search, recommendation, or discovery feature (Data outputting)
Step 2A Prong 1: The claim does not include any other limitations to analyze.
Step 2A Prong 2: The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of generating for display the entity in a search, recommendation, or discovery feature which amounts to extra-solution activity of data outputting on a display.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  .
Step 2B: In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of generating for display the entity in a search, recommendation, or discovery feature which is recited at a high-level of generality and amounts to the extra solution activity of data outputting for display has been found by the courts to be a well-understood, routine, and conventional activity (See MPEP 2106.05(d)(II).
For the reasons above, claim 16 is rejected as being directed to non-patentable subject matter under §101.

Dependent claim 17 recites:
the text string is received from a user or from an electronic device (Computer Implementation)
Step 2A Prong 1: The claim does not include any other limitations to analyze.
Step 2A Prong 2: The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element the text string is received from a user or from an electronic device which is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).
Step 2B: In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of the text string is received from a user or from an electronic device which is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f).
For the reasons above, claim 17 is rejected as being directed to non-patentable subject matter under §101.

Dependent claim 18 recites:
resolving the pronoun using coreference resolution (Mental processes -observation, evaluation, judgment, opinion).
Step 2A Prong 1: Under the broadest reasonable interpretation, this limitation is  a process step that covers a mental process including observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
Step 2A Prong 2: The claim does not include any other limitations to analyze.
Step 2B: The claim does not include any other limitations to analyze.
For the reasons above, claim 18 is rejected as being directed to non-patentable subject matter under §101.

Dependent claim 19 recites:
identifying the noun chunk using part-of-speech tagging  (Mental processes -observation, evaluation, judgment, opinion).
Step 2A Prong 1: Under the broadest reasonable interpretation, this limitation is  a process step that covers a mental process including observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
Step 2A Prong 2: The claim does not include any other limitations to analyze.
Step 2B: The claim does not include any other limitations to analyze.
For the reasons above, claim 19 is rejected as being directed to non-patentable subject matter under §101.

Dependent claim 20 recites:
The semantic graph is a knowledge base that represents semantic relations between concepts in a network (type of data linking the data to a field of use)
Step 2A Prong 1: The claim does not include any other limitations to analyze.
Step 2A Prong 2: The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of The semantic graph is a knowledge base that represents semantic relations between concepts in a network which is merely describing the type of data that links the data to a field of use. As described in MPEP 2106.05(h), limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
Step 2B: In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of The semantic graph is a knowledge base that represents semantic relations between concepts in a network which is recited at a high-level of generality such that it amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h).
For the reasons above, claim 20 is rejected as being directed to non-patentable subject matter under §101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4 and 14 recite each entity is scored on seven text features and two graph features with the term “graph features” being  unclear and indefinite without clear definition in the specification or the claim.  For further examination “graph features” is being interpreted as the different ways the graph associates words with each other.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 10-12, 14-16, and 20 of copending Application No. 16289573 in view of Venkataraman (A NATURAL LANGUAGE INTERFACE FOR SEARCH AND RECOMMENDATIONS OF DIGITAL ENTERTAINMENT MEDIA). Although the claims at issue are not identical, they are not patentably distinct from each other and are obvious variations of one another because the claims of both applications are functionally identical but rearranged in a different order and with only slight modifications that do not significantly alter the scope of the claim(s). Both applications are directed towards natural language processing using neural network classifiers. One of ordinary skill in the art would conclude, after a cursory examination of the claims, that the two claimed inventions are obvious variants of each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application
Application Number 16289573
Claims 1 & 11
Claims 1 & 11
Application Number 16289573 fails to particularly teach processing, by the control circuitry, the noun chunk using a classifier based on a semantic graph featuring a plurality of nodes, wherein each of the plurality of nodes is scored based on a closeness centrality metric and a betweenness centrality metric, wherein the closeness centrality metric is a measure of a sum of a length of a shortest path between a respective node and each of the other nodes in the semantic graph, and wherein the betweenness centrality metric is a measure of centrality in the semantic graph of a respective node. However, Venkataraman teaches processing, by the control circuitry, the noun chunk using a classifier based on a semantic graph featuring a plurality of nodes, wherein each of the plurality of nodes is scored based on a closeness centrality metric and a betweenness centrality metric, wherein the closeness centrality metric is a measure of a sum of a length of a shortest path between a respective node and each of the other nodes in the semantic graph, and wherein the betweenness centrality metric is a measure of centrality in the semantic graph of a respective node ([Page 5-6, Para. 3] The knowledge graph also provides association strengths between phrases and the entities that is used in the classification of a phrase to the right entity. For example, the term “newman” can refer to multiple entities in the RKG: a role “Newman” (in Seinfeld), a team “Club Newman”, actors Paul Newman and Laraine Newman, a movie “New Man”, and several other possibilities. Each of these possibilities is given a particular weight in the scale between 0 and 100 depending on the frequency of reference of that entity with the phrase “newman”. So in this example, the highest weight (60) is for the role entity “newman” due to matching the complete title followed by Paul Newman that has weight 43. In a plain query containing just “newman”, the default entity would be the role-entity since it has the highest strength. But the situation would be quite different if there are more entities that are extracted from other phrases in the query and have specific relations to the entities corresponding to “newman”. This is discussed in detail in the following sections. Consider the query “newman as rooney”. In this query, there are two phrases extracted, “newman” and “rooney” extracted, each having multiple entities. Just like before “newman” has entities, such as actors, role, and movie. “Rooney” matches the famous football player, several roles with that title, some musicians, and also some people with title “Rodney” (matching via lexical correction). After this stage of entity extraction, we enter a graph connection phase wherein entities across different phrases get connected to each other based on a connection in the RKG. In that stage, an important connection is found between the actor Paul Newman and the role of John Rooney, since he played this role in the movie Road to Perdition. Due to this connection, these entities get preferred over all other entities, and are the final ones retained in the entity extractor. However, if the query had been “newman as frog-eyed woman” that is input to the conversation system, a graph connection is found between Laraine Newman the actress and the role “frog-eyed woman” because Laraine Newman played the role of frog-eyed woman in the movie “Fear and Loathing in Las Vegas”. Due to this connection, these entities are preserved by the entity extractor). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Application 16289573 to incorporate processing, by the control circuitry, the noun chunk using a classifier based on a semantic graph featuring a plurality of nodes, wherein each of the plurality of nodes is scored based on a closeness centrality metric and a betweenness centrality metric, wherein the closeness centrality metric is a measure of a sum of a length of a shortest path between a respective node and each of the other nodes in the semantic graph, and wherein the betweenness centrality metric is a measure of centrality in the semantic graph of a respective node as taught by Venkataraman [Page 5-6, Para. 3] to resolve the right entity when there are multiple conflicting entities that are potential candidates in the query [Page 6, Para. 2].
Claims 2 & 12
Claims 2 & 12
Claims 3 & 13
Claims 1 & 11
Application Number 16289573 fails to particularly teach determining an entity based on processing the noun chunk using the classifier, comprises: scoring each entity; ranking each entity based on its respective score; and selecting the entity with the highest score. However, Venkataraman teaches determining an entity based on processing the noun chunk using the classifier, comprises: scoring each entity; ranking each entity based on its respective score; and selecting the entity with the highest score ([Page 5, Para. 3] The knowledge graph also provides association strengths between phrases and the entities that is used in the classification of a phrase to the right entity. For example, the term “newman” can refer to multiple entities in the RKG: a role “Newman” (in Seinfeld), a team “Club Newman”, actors Paul Newman and Laraine Newman, a movie “New Man”, and several other possibilities. Each of these possibilities is given a particular weight in the scale between 0 and 100 depending on the frequency of reference of that entity with the phrase “newman”. So in this example, the highest weight (60) is for the role entity “newman” due to matching the complete title followed by Paul Newman that has weight 43. In a plain query containing just “newman”, the default entity would be the role-entity since it has the highest strength). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Application 16289573 to incorporate determining an entity based on processing the noun chunk using the classifier, comprises: scoring each entity; ranking each entity based on its respective score; and selecting the entity with the highest score as taught by Venkataraman [Page 5, Para. 3] to resolve the right entity when there are multiple conflicting entities that are potential candidates in the query [Page 6, Para. 2].
Claims 4 & 14
Claims 1 & 11
Application Number 16289573 fails to particularly teach each entity is scored on seven text features and two graph features. However, Venkataraman teaches each entity is scored on seven text features and two graph features ([Page 5, Para. 2] The Entity Recognition system is primarily based on the RKG, which is a database of countless “known” or “named” things. The RKG is a dynamic system that has been created by crawling multiple metadata sources that evolve and are refreshed continuously over time. The video knowledge graph has around 900K movies, 250K TV shows, 4M episodes, 4M personalities, 20K tournaments. Apart from carrying rich meta-data associated with each entity, the knowledge graph also provides other useful information that aid in named entity recognition. For example, many entities have AKA or alternative names and these provide different ways to query the same entity (such as MI 2 for Mission Impossible 2). The named entity classifier uses this information to associate the right entities with the aka phrases along with the titles. The knowledge graph also provides association strengths between phrases and the entities that is used in the classification of a phrase to the right entity. For example, the term “newman” can refer to multiple entities in the RKG: a role “Newman” (in Seinfeld), a team “Club Newman”, actors Paul Newman and Laraine Newman, a movie “New Man”, and several other possibilities. Each of these possibilities is given a particular weight in the scale between 0 and 100 depending on the frequency of reference of that entity with the phrase “newman”. So in this example, the highest weight (60) is for the role entity “newman” due to matching the complete title followed by Paul Newman that has weight 43. In a plain query containing just “newman”, the default entity would be the role-entity since it has the highest strength. But the situation would be quite different if there are more entities that are extracted from other phrases in the query and have specific relations to the entities corresponding to “newman”. This is discussed in detail in the following sections). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Application 16289573 to incorporate each entity is scored on seven text features and two graph features as taught by Venkataraman [Page 5, Para. 2] to improve the entity recognition accuracy [Page 10, Para. 2].
Claims 5 & 15
Claims 1 & 11
Application Number 16289573 fails to particularly teach the classifier is a Decision Tree Classifier or a Random Forest Classifier. However, Jitsakul teaches the classifier is a Decision Tree Classifier or a Random Forest Classifier ([Page 4, Para. 1] From Table 2, the basic text classification based-on tree structure, which is the Random Forest tree shows better message classification performance than other text classification algorithms. In addition, Random Forest is the best-suited model to be select as a base model classifier for further accuracy enhancing based on the word centrality and probability distribution). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Application 16289573 to incorporate the classifier is a Decision Tree Classifier or a Random Forest Classifier as taught by Jitsakul [Page 4, Para. 1] to enhance accuracy based on the word centrality and probability distribution [Page 4, Para. 1].
Claims 6 & 16
Claims 1 & 11
Claims 7 & 17
Claims 6 & 16
Claims 8 & 18
Claims 4 & 14
Claims 9 & 19
Claims 5 & 15
Claims 10 & 20
Claims 10 & 20



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 102 as being unpatentable over Venkataraman (A NATURAL LANGUAGE INTERFACE FOR SEARCH AND RECOMMENDATIONS OF DIGITAL ENTERTAINMENT MEDIA)

Regarding claim 1, Venkataraman teaches A method of providing content recommendations by automatically determining relevancies of entities in text strings, the method comprising: receiving, by a user input interface, a text string ([Page 3, Para. 3] An overall flow of the conversation pipeline is shown in Figure 1 below. The initial query is usually the output of an automatic speech recognition (ASR) system, though in certain cases it can be from a non-voice interface that permits natural language text input).
identifying, by control circuitry, a pronoun in the text string ([Page 3, Para. 3] This
query is fed into the first stage of the entity recognizer. This stage mainly involves tokenizing the query into the possible phrase candidates using n-grams, and determining all the possible entities associated with each phrase. For efficiency reasons, in this stage the determination of the possible entities for each phrase is done independent of other phrases in the query. The examiner notes that Venkataraman [Figure 1] teaches the analysis of pronouns which requires the identification of such pronouns. The examiner also notes that Venkataraman teaches the use of mobile devices or TV control devices to implement this Natural Language Processing integrated platform [Page 1, Para. 1-4]).
resolving, by the control circuitry, the pronoun into a noun to create a resolved text string ([Page 11, Para. 2] As shown in the above example the user starts with a specific query, but then may continue using pronouns like “his”, “her”, “it” or “the ones”. In such cases, the pronoun in the subsequent query is replaced by the most suitable entity from the previous context. For example, in the above example, the pronoun “his” gets replaced by “James Cameron”, whereas pronoun “it” gets replaced by the movie “Titanic” and the system responds accordingly. The examiner notes that Venkataraman teaches the use of mobile devices or TV control devices to implement this Natural Language Processing integrated platform [Page 1, Para. 1-4]).
identifying, by the control circuitry, a noun chunk in the resolved text string ([Page 1, Para. 2] Relationships between entities in the knowledge graph aid in identifying the right entities thereby creating meaningful, contextual, and temporally relevant interpretations. The examiner notes that Venkataraman [Page 11, Para. 2] defines entities to be nouns. The examiner also notes that Venkataraman teaches the use of mobile devices or TV control devices to implement this Natural Language Processing integrated platform [Page 1, Para. 1-4]).
processing, by the control circuitry, the noun chunk using a classifier based on a semantic graph featuring a plurality of nodes, wherein each of the plurality of nodes is scored based on a closeness centrality metric and a betweenness centrality metric, wherein the closeness centrality metric is a measure of a sum of a length of a shortest path between a respective node and each of the other nodes in the semantic graph, and wherein the betweenness centrality metric is a measure of centrality in the semantic graph of a respective node ([Page 5-6, Para. 3] The knowledge graph also provides association strengths between phrases and the
entities that is used in the classification of a phrase to the right entity. For example, the
term “newman” can refer to multiple entities in the RKG: a role “Newman” (in Seinfeld), a team “Club Newman”, actors Paul Newman and Laraine Newman, a movie “New Man”, and several other possibilities. Each of these possibilities is given a particular weight in the scale between 0 and 100 depending on the frequency of reference of that entity with the phrase “newman”. So in this example, the highest weight (60) is for the role entity “newman” due to matching the complete title followed by Paul Newman that has weight 43. In a plain query containing just “newman”, the default entity would be the role-entity since it has the highest strength. But the situation would be quite different if there are more entities that are extracted from other phrases in the query and have specific relations to the entities corresponding to “newman”. This is discussed in detail in the following sections. Consider the query “newman as rooney”. In this query, there are two phrases extracted, “newman” and “rooney” extracted, each having multiple entities. Just like before “newman” has entities, such as actors, role, and movie. “Rooney” matches the famous football player, several roles with that title, some musicians, and also some people with title “Rodney” (matching via lexical correction). After this stage of entity extraction, we enter a graph connection phase wherein entities across different phrases get connected to each other based on a connection in the RKG. In that stage, an important connection is found between the actor Paul Newman and the role of John Rooney, since he played this role in the movie Road to Perdition. Due to this connection, these entities get preferred over all other entities, and are the final ones retained in the entity extractor. However, if the query had been “newman as frog-eyed woman” that is input to the conversation system, a graph connection is found between Laraine Newman the actress and the role “frog-eyed woman” because Laraine Newman played the role of frog-eyed woman in the movie “Fear and Loathing in Las Vegas”. Due to this connection, these entities are preserved by the entity extractor. The examiner notes that Venkataraman teaches the use of mobile devices or TV control devices to implement this Natural Language Processing integrated platform [Page 1, Para. 1-4]).
determining, by the control circuitry, an entity based on processing the noun chunk using the classifier ([Page 5, Para. 4] After this stage of entity extraction, we enter a graph connection phase wherein entities across different phrases get connected to each other based on a connection in the RKG. In that stage, an important connection is found between the actor Paul Newman and the role of John Rooney, since he played this role in the movie Road to Perdition. Due to this connection, these entities get preferred over all other entities, and are the final ones retained in the entity extractor. The examiner notes that Venkataraman teaches the use of mobile devices or TV control devices to implement this Natural Language Processing integrated platform [Page 1, Para. 1-4]).
generating for display, on a display device, the entity in response to the received text string ([Page 9, Para. 2] For example, if the user query is “who directed Titanic?”, the result generator sends “James Cameron” back to the client. Along with the entity, a smart-response text such as “The director of Titanic is James Cameron” is also generated, which can be spoken back to the user).

Regarding claim 2, Venkataraman teaches The method of claim 1, wherein the semantic graph comprises a plurality of nodes, wherein each of the plurality of nodes corresponds to an entity from a dataset of entities ([Page 2, Para. 2] In the current work, we use the ontology based on the Rovi Knowledge Graph (RKG) that incorporates factual information of all ‘known’ or ‘named’ things. This includes countless movies and TV shows, music albums and songs, as well as countless known people such as actors, musicians, celebrities, music bands, known companies and business establishments, places, sports teams, tournaments and players, etc. All the facts pertaining to these entities are crawled from multiple sites such as Wikipedia, Freebase, and many others and correlated so as to create a unique smart tag (with a unique identifier) to represent each entity in the RKG).

Regarding claim 3, Venkataraman teaches The method of claim 1, wherein determining an entity based on processing the noun chunk using the classifier, comprises: scoring each entity; ranking each entity based on its respective score; and selecting the entity with the highest score ([Page 5, Para. 3] The knowledge graph also provides association strengths between phrases and the entities that is used in the classification of a phrase to the right entity. For example, the term “newman” can refer to multiple entities in the RKG: a role “Newman” (in Seinfeld), a team “Club Newman”, actors Paul Newman and Laraine Newman, a movie “New Man”, and several other possibilities. Each of these possibilities is given a particular weight in the scale between 0 and 100 depending on the frequency of reference of that entity with the phrase “newman”. So in this example, the highest weight (60) is for the role entity “newman” due to matching the complete title followed by Paul Newman that has weight 43. In a plain query containing just “newman”, the default entity would be the role-entity since it has the highest strength. The examiner notes that Venkataraman teaches assigning scores of 0-100 – which is equivalent ranking - to entities based on association strengths between phrased and the entities used in the classification, then selecting the entity with the highest score).

Regarding claim 4, Venkataraman teaches The method of claim 3, wherein each entity is scored on seven text features and two graph features ([Page 5, Para. 2] The Entity Recognition system is primarily based on the RKG, which is a database of countless “known” or “named” things. The RKG is a dynamic system that has been created by crawling multiple metadata sources that evolve and are refreshed continuously over time. The video knowledge graph has around 900K movies, 250K TV shows, 4M episodes, 4M personalities, 20K tournaments. Apart from carrying rich meta-data associated with each entity, the knowledge graph also provides other useful information that aid in named entity recognition. For example, many entities have AKA or alternative names and these provide different ways to query the same entity (such as MI 2 for Mission Impossible 2). The named entity classifier uses this information to associate the right entities with the aka phrases along with the titles. The knowledge graph also provides association strengths between phrases and the entities that is used in the classification of a phrase to the right entity. For example, the term “newman” can refer to multiple entities in the RKG: a role “Newman” (in Seinfeld), a team “Club Newman”, actors Paul Newman and Laraine Newman, a movie “New Man”, and several other possibilities. Each of these possibilities is given a particular weight in the scale between 0 and 100 depending on the frequency of reference of that entity with the phrase “newman”. So in this example, the highest weight (60) is for the role entity “newman” due to matching the complete title followed by Paul Newman that has weight 43. In a plain query containing just “newman”, the default entity would be the role-entity since it has the highest strength. But the situation would be quite different if there are more entities that are extracted from other phrases in the query and have specific relations to the entities corresponding to “newman”. This is discussed in detail in the following sections. The examiner notes that Venkataraman [Page 10, Para. 2] teaches the use of at least 7 expected intents. The examiner interprets, based on the instant specification [0119], those expected intents to be the claimed text features. The examiner also interprets the different ways to query the same entity and the association strengths between phrases and the entities to be the claimed graph features).

Regarding claim 6, Venkataraman teaches The method of claim 1, wherein generating for display the entity in response to the received text string comprises generating for display the entity in a search, recommendation, or discovery feature ([Page 9, Para. 2] For example, if the user query is “who directed Titanic?”, the result generator sends “James Cameron” back to the client. Along with the entity, a smart-response text such as “The director of Titanic is James Cameron” is also generated, which can be spoken back to the user).

Regarding claim 7, Venkataraman teaches The method of claim 1, wherein the text string is received from a user or from an electronic device ([Page 8, Para. 1] As shown in the above example the user starts with a specific query).

Regarding claim 8, Venkataraman teaches The method of claim 1, wherein resolving the pronoun into the noun to create the resolved text string, comprises resolving the pronoun using coreference resolution ([Page 8, Para. 1] As shown in the above example the user starts with a specific query, but then may continue using pronouns like “his”, “her”, “it” or “the ones”. In such cases, the pronoun in the subsequent query is replaced by the most suitable entity from the previous context. For example, in the above example, the pronoun “his” gets replaced by “James Cameron”, whereas pronoun “it” gets replaced by the movie “Titanic” and the system responds accordingly. The above example also shows how pronouns can either refer to an entity in the earlier query, such as “Titanic,” or can refer to results to an earlier query, such as “James Cameron.”).

Regarding claim 9, Venkataraman teaches The method of claim 1, wherein identifying the noun chunk in the resolved text string comprises identifying the noun chunk using part-of-speech tagging ([Page 2, Para. 2] In the current work, we use the ontology based on the Rovi Knowledge Graph (RKG) that incorporates factual information of all ‘known’ or ‘named’ things. This includes countless movies and TV shows, music albums and songs, as well as countless known people such as actors, musicians, celebrities, music bands, known companies and business establishments, places, sports teams, tournaments and players, etc. All the facts pertaining to these entities are crawled from multiple sites such as Wikipedia, Freebase, and many others and correlated so as to create a unique smart tag (with a unique identifier) to represent each entity in the RKG. Two entities can stand in a relation and there are multiple kinds of structured relationships that exist in the RKG such as movie director, team-player, etc. The relations between the entities also get created by aggregating factual knowledge from several structured data sources and are further augmented with unstructured relationships using data-mining techniques such as analysis of hyperlink structures within Wikipedia. The facts of the RKG represented via entity identifiers are hence separated out from the language-specific lexical ontology such as WordNet. The lexical ontology is mainly used in understanding the intent of the query through natural language parsing and pattern matching techniques; whereas the named entity extraction is based on the RKG. The intent and entities are then combined together to retrieve the final answer to the user query. The examiner interprets Venkataraman’s use of natural language parsing and pattern matching techniques for understanding the intent of the query to be the claimed part-of-speech tagging).

Regarding claim 10, Venkataraman teaches The method of claim 1, wherein the semantic graph is a knowledge base that represents semantic relations between concepts in a network ([Page 2, Para. 2] In the current work, we use the ontology based on the Rovi Knowledge Graph (RKG) that incorporates factual information of all ‘known’ or ‘named’ things. This includes countless movies and TV shows, music albums and songs, as well as countless known people such as actors, musicians, celebrities, music bands, known companies and business establishments, places, sports teams, tournaments and players, etc. All the facts pertaining to these entities are crawled from multiple sites such as Wikipedia, Freebase, and many others and correlated so as to create a unique smart tag (with a unique identifier) to represent each entity in the RKG. Two entities can stand in a relation and there are multiple kinds of structured relationships that exist in the RKG such as movie director, team-player, etc. The relations between the entities also get created by aggregating factual knowledge from several structured data sources and are further augmented with unstructured relationships using data-mining techniques such as analysis of hyperlink structures within Wikipedia. The facts of the RKG represented via entity identifiers are hence separated out from the language-specific lexical ontology such as WordNet. The lexical ontology is mainly used in understanding the intent of the query through natural language parsing and pattern matching techniques; whereas the named entity extraction is based on the RKG. The intent and entities are then combined together to retrieve the final answer to the user query. The examiner interprets Venkataraman’s correlation between entities so as to create a unique smart tag (with a unique identifier) to represent each entity in the RKG to be the claimed semantic relations between concepts in a network).

Regarding claim 11, Venkataraman teaches A system of providing content recommendation by automatically determining relevancies of entities in text strings, the system comprising: memory; and control circuitry configured to: receive a text string ([Page 3, Para. 3] An overall flow of the conversation pipeline is shown in Figure 1 below. The initial query is usually the output of an automatic speech recognition (ASR) system, though in certain cases it can be from a non-voice interface that permits natural language text input. The examiner notes that Venkataraman teaches the use of mobile devices or TV control devices to implement this Natural Language Processing integrated platform [Page 1, Para. 1-4]).
Identify a pronoun in the text string ([Page 3, Para. 3] This
query is fed into the first stage of the entity recognizer. This stage mainly involves tokenizing the query into the possible phrase candidates using n-grams, and determining all the possible entities associated with each phrase. For efficiency reasons, in this stage the determination of the possible entities for each phrase is done independent of other phrases in the query. The examiner notes that Venkataraman [Figure 1] teaches the analysis of pronouns which requires the identification of such pronouns).
resolve the pronoun into a noun to create a resolved text string ([[Page 11, Para. 2] As shown in the above example the user starts with a specific query, but then may continue using pronouns like “his”, “her”, “it” or “the ones”. In such cases, the pronoun in the subsequent query is replaced by the most suitable entity from the previous context. For example, in the above example, the pronoun “his” gets replaced by “James Cameron”, whereas pronoun “it” gets replaced by the movie “Titanic” and the system responds accordingly.
identify a noun chunk in the resolved text string ([Page 1, Para. 2] Relationships between entities in the knowledge graph aid in identifying the right entities thereby creating meaningful, contextual, and temporally relevant interpretations. The examiner notes that Venkataraman [Page 11, Para. 2] defines entities to be nouns).
process the noun chunk using a classifier based on a semantic graph featuring a plurality of nodes, wherein each of the plurality of nodes is scored based on a closeness centrality metric and a betweenness centrality metric, wherein the closeness centrality metric is a measure of a sum of a length of a shortest path between a respective node and each of the other nodes in the semantic graph, and wherein the betweenness centrality metric is a measure of centrality in the semantic graph of a respective node ([[Page 5-6, Para. 3] The knowledge graph also provides association strengths between phrases and the
entities that is used in the classification of a phrase to the right entity. For example, the
term “newman” can refer to multiple entities in the RKG: a role “Newman” (in Seinfeld), a team “Club Newman”, actors Paul Newman and Laraine Newman, a movie “New Man”, and several other possibilities. Each of these possibilities is given a particular weight in the scale between 0 and 100 depending on the frequency of reference of that entity with the phrase “newman”. So in this example, the highest weight (60) is for the role entity “newman” due to matching the complete title followed by Paul Newman that has weight 43. In a plain query containing just “newman”, the default entity would be the role-entity since it has the highest strength. But the situation would be quite different if there are more entities that are extracted from other phrases in the query and have specific relations to the entities corresponding to “newman”. This is discussed in detail in the following sections. Consider the query “newman as rooney”. In this query, there are two phrases extracted, “newman” and “rooney” extracted, each having multiple entities. Just like before “newman” has entities, such as actors, role, and movie. “Rooney” matches the famous football player, several roles with that title, some musicians, and also some people with title “Rodney” (matching via lexical correction). After this stage of entity extraction, we enter a graph connection phase wherein entities across different phrases get connected to each other based on a connection in the RKG. In that stage, an important connection is found between the actor Paul Newman and the role of John Rooney, since he played this role in the movie Road to Perdition. Due to this connection, these entities get preferred over all other entities, and are the final ones retained in the entity extractor. However, if the query had been “newman as frog-eyed woman” that is input to the conversation system, a graph connection is found between Laraine Newman the actress and the role “frog-eyed woman” because Laraine Newman played the role of frog-eyed woman in the movie “Fear and Loathing in Las Vegas”. Due to this connection, these entities are preserved by the entity extractor).
determine an entity based on processing the noun chunk using the classifier ([Page 5, Para. 4] After this stage of entity extraction, we enter a graph connection phase wherein entities across different phrases get connected to each other based on a connection in the RKG. In that stage, an important connection is found between the actor Paul Newman and the role of John Rooney, since he played this role in the movie Road to Perdition. Due to this connection, these entities get preferred over all other entities, and are the final ones retained in the entity extractor).
generate for display the entity in response to the received text string ([Page 9, Para. 2] For example, if the user query is “who directed Titanic?”, the result generator sends “James Cameron” back to the client. Along with the entity, a smart-response text such as “The director of Titanic is James Cameron” is also generated, which can be spoken back to the user).

Regarding claim 12, Venkataraman teaches The system of claim 11, wherein the semantic graph comprises a plurality of nodes, wherein each of the plurality of nodes corresponds to an entity from a dataset of entities ([Page 2, Para. 2] In the current work, we use the ontology based on the Rovi Knowledge Graph (RKG) that incorporates factual information of all ‘known’ or ‘named’ things. This includes countless movies and TV shows, music albums and songs, as well as countless known people such as actors, musicians, celebrities, music bands, known companies and business establishments, places, sports teams, tournaments and players, etc. All the facts pertaining to these entities are crawled from multiple sites such as Wikipedia, Freebase, and many others and correlated so as to create a unique smart tag (with a unique identifier) to represent each entity in the RKG).

Regarding claim 13, Venkataraman teaches The system of claim 11, wherein determining an entity based on processing the noun chunk using the classifier, comprises: scoring each entity; ranking each entity based on its respective score; and selecting the entity with the highest score ([Page 5, Para. 3] The knowledge graph also provides association strengths between phrases and the entities that is used in the classification of a phrase to the right entity. For example, the term “newman” can refer to multiple entities in the RKG: a role “Newman” (in Seinfeld), a team “Club Newman”, actors Paul Newman and Laraine Newman, a movie “New Man”, and several other possibilities. Each of these possibilities is given a particular weight in the scale between 0 and 100 depending on the frequency of reference of that entity with the phrase “newman”. So in this example, the highest weight (60) is for the role entity “newman” due to matching the complete title followed by Paul Newman that has weight 43. In a plain query containing just “newman”, the default entity would be the role-entity since it has the highest strength. The examiner notes that Venkataraman teaches assigning scores of 0-100 – which is equivalent to ranking - to entities based on association strengths between phrased and the entities used in the classification, then selecting the entity with the highest score).

Regarding claim 14, Venkataraman teaches The system of claim 13, wherein each entity is scored on seven text features and two graph features ([Page 5, Para. 2] The Entity Recognition system is primarily based on the RKG, which is a database of countless “known” or “named” things. The RKG is a dynamic system that has been created by crawling multiple metadata sources that evolve and are refreshed continuously over time. The video knowledge graph has around 900K movies, 250K TV shows, 4M episodes, 4M personalities, 20K tournaments. Apart from carrying rich meta-data associated with each entity, the knowledge graph also provides other useful information that aid in named entity recognition. For example, many entities have AKA or alternative names and these provide different ways to query the same entity (such as MI 2 for Mission Impossible 2). The named entity classifier uses this information to associate the right entities with the aka phrases along with the titles. The knowledge graph also provides association strengths between phrases and the entities that is used in the classification of a phrase to the right entity. For example, the term “newman” can refer to multiple entities in the RKG: a role “Newman” (in Seinfeld), a team “Club Newman”, actors Paul Newman and Laraine Newman, a movie “New Man”, and several other possibilities. Each of these possibilities is given a particular weight in the scale between 0 and 100 depending on the frequency of reference of that entity with the phrase “newman”. So in this example, the highest weight (60) is for the role entity “newman” due to matching the complete title followed by Paul Newman that has weight 43. In a plain query containing just “newman”, the default entity would be the role-entity since it has the highest strength. But the situation would be quite different if there are more entities that are extracted from other phrases in the query and have specific relations to the entities corresponding to “newman”. This is discussed in detail in the following sections. The examiner notes that Venkataraman [Page 10, Para. 2] teaches the use of at least 7 expected intents. The examiner interprets, based on the instant specification [0119], those expected intents to be the claimed text features. The examiner also interprets the different ways to query the same entity and the association strengths between phrases and the entities to be the claimed graph features).

Regarding claim 16, Venkataraman teaches The system of claim 11, wherein generating for display the entity in response to the received text string comprises generating for display the entity in a search, recommendation, or discovery feature ([Page 9, Para. 2] For example, if the user query is “who directed Titanic?”, the result generator sends “James Cameron” back to the client. Along with the entity, a smart-response text such as “The director of Titanic is James Cameron” is also generated, which can be spoken back to the user).

Regarding claim 17, Venkataraman teaches The system of claim 11, wherein the text string is received from a user or from an electronic device ([Page 8, Para. 1] As shown in the above example the user starts with a specific query).

Regarding claim 18, Venkataraman teaches The system of claim 11, wherein resolving the pronoun into the noun to create the resolved text string, comprises resolving the pronoun using coreference resolution ([Page 8, Para. 1] As shown in the above example the user starts with a specific query, but then may continue using pronouns like “his”, “her”, “it” or “the ones”. In such cases, the pronoun in the subsequent query is replaced by the most suitable entity from the previous context. For example, in the above example, the pronoun “his” gets replaced by “James Cameron”, whereas pronoun “it” gets replaced by the movie “Titanic” and the system responds accordingly. The above example also shows how pronouns can either refer to an entity in the earlier query, such as “Titanic,” or can refer to results to an earlier query, such as “James Cameron.”).

Regarding claim 19, Venkataraman teaches The system of claim 11, wherein identifying the noun chunk in the resolved text string comprises identifying the noun chunk using part-of-speech tagging ([Page 2, Para. 2] In the current work, we use the ontology based on the Rovi Knowledge Graph (RKG) that incorporates factual information of all ‘known’ or ‘named’ things. This includes countless movies and TV shows, music albums and songs, as well as countless known people such as actors, musicians, celebrities, music bands, known companies and business establishments, places, sports teams, tournaments and players, etc. All the facts pertaining to these entities are crawled from multiple sites such as Wikipedia, Freebase, and many others and correlated so as to create a unique smart tag (with a unique identifier) to represent each entity in the RKG. Two entities can stand in a relation and there are multiple kinds of structured relationships that exist in the RKG such as movie director, team-player, etc. The relations between the entities also get created by aggregating factual knowledge from several structured data sources and are further augmented with unstructured relationships using data-mining techniques such as analysis of hyperlink structures within Wikipedia. The facts of the RKG represented via entity identifiers are hence separated out from the language-specific lexical ontology such as WordNet. The lexical ontology is mainly used in understanding the intent of the query through natural language parsing and pattern matching techniques; whereas the named entity extraction is based on the RKG. The intent and entities are then combined together to retrieve the final answer to the user query. The examiner interprets Venkataraman’s use of natural language parsing and pattern matching techniques for understanding the intent of the query to be the claimed part-of-speech tagging).

Regarding claim 20, Venkataraman teaches The system of claim 11, wherein the semantic graph is a knowledge base that represents semantic relations between concepts in a network ([Page 2, Para. 2] In the current work, we use the ontology based on the Rovi Knowledge Graph (RKG) that incorporates factual information of all ‘known’ or ‘named’ things. This includes countless movies and TV shows, music albums and songs, as well as countless known people such as actors, musicians, celebrities, music bands, known companies and business establishments, places, sports teams, tournaments and players, etc. All the facts pertaining to these entities are crawled from multiple sites such as Wikipedia, Freebase, and many others and correlated so as to create a unique smart tag (with a unique identifier) to represent each entity in the RKG. Two entities can stand in a relation and there are multiple kinds of structured relationships that exist in the RKG such as movie director, team-player, etc. The relations between the entities also get created by aggregating factual knowledge from several structured data sources and are further augmented with unstructured relationships using data-mining techniques such as analysis of hyperlink structures within Wikipedia. The facts of the RKG represented via entity identifiers are hence separated out from the language-specific lexical ontology such as WordNet. The lexical ontology is mainly used in understanding the intent of the query through natural language parsing and pattern matching techniques; whereas the named entity extraction is based on the RKG. The intent and entities are then combined together to retrieve the final answer to the user query. The examiner interprets Venkataraman’s correlation between entities so as to create a unique smart tag (with a unique identifier) to represent each entity in the RKG to be the claimed semantic relations between concepts in a network).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman (A NATURAL LANGUAGE INTERFACE FOR SEARCH AND RECOMMENDATIONS OF DIGITAL ENTERTAINMENT MEDIA) in view of Jitsakul (Enhancing Comment Feedback Classification using Text Classifiers with Word Centrality Measures)

Regarding claim 5, Venkataraman teaches The method of claim 1. However, Venkataraman fails to explicitly teach wherein the classifier is a Decision Tree Classifier or a Random Forest Classifier. 
On the other hand, Jitsakul teaches wherein the classifier is a Decision Tree Classifier or a Random Forest Classifier ([Page 4, Para. 1] From Table 2, the basic text classification based-on tree structure, which is the Random Forest tree shows better message classification performance than other text classification algorithms. In addition, Random Forest is the best-suited model to be select as a base model classifier for further accuracy enhancing based on the word centrality and probability distribution. The examiner notes that Venkataraman and Jitsakul are both considered to be analogous because they are in the same field of natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Venkataraman’s natural language interface to incorporate wherein the classifier is a Decision Tree Classifier or a Random Forest Classifier as taught by Jitsakul [Page 4, Para. 1] to enhance accuracy based on the word centrality and probability distribution [Page 4, Para. 1]).

Regarding claim 15, Venkataraman teaches The system of claim 11. However, Venkataraman fails to explicitly teach wherein the classifier is a Decision Tree Classifier or a Random Forest Classifier. 
On the other hand, Jitsakul teaches wherein the classifier is a Decision Tree Classifier or a Random Forest Classifier ([Page 4, Para. 1] From Table 2, the basic text classification based-on tree structure, which is the Random Forest tree shows better message classification performance than other text classification algorithms. In addition, Random Forest is the best-suited model to be select as a base model classifier for further accuracy enhancing based on the word centrality and probability distribution. The examiner notes that Venkataraman and Jitsakul are both considered to be analogous because they are in the same field of natural language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Venkataraman’s natural language interface to incorporate wherein the classifier is a Decision Tree Classifier or a Random Forest Classifier as taught by Jitsakul [Page 4, Para. 1] to enhance accuracy based on the word centrality and probability distribution [Page 4, Para. 1]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SULEMAN - US20190272269A1
“Suleman teaches the use of classifiers in natural language processing”
Yadav - (Semantic Graph Based Approach for Text Mining)
“Yadav teaches the use of semantic networks in identifying document text and features”
Schein – (US6388714Bl)
“Schein teaches a user interactive television schedule”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMCY ALGHAZZY whose telephone number is (571)272-8824.  The examiner can normally be reached on M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAMCY ALGHAZZY/           Examiner, Art Unit 2128 

/LUIS A SITIRICHE/           Primary Examiner, Art Unit 2126